The plaintiff boarded a bus operated by the Authority and was on her way to a seat when the bus started. Substantially simultaneously, a parked automobile, which had been standing a little to the right of the bus, started to move in front of the bus. The bus proceeded only about four feet. The driver then applied the brakes and brought the bus to a sudden stop, causing the plaintiff to fall. The judge properly directed a verdict for the Authority. Berger v. Massachusetts Bay Trans. Authy. 355 Mass. 695, 696-697. In the circumstances, there was no evidence of negligence, either in any aspect of the driver’s conduct or in any asserted violation of a company rule. Binder v. Boston Elev. Ry. 265 Mass. 589, 591. The defendant is to have double costs of this frivolous request for review of the judge’s action.

Exceptions overruled.